DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (Pub No: US 20160286574 A1) in view of Lambert (US9143979 B1).
Regarding claims 1, 5, Abraham et al, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28) comprising: a housing (housing 2308 : the wireless device 2302 may also include a housing 2308; paragraph 0206); a plurality of antennas (an antenna 2316 may be attached to the housing 2308 and electrically coupled to the transceiver 2314; the wireless device 2302 may also include multiple transmitters, multiple receivers, multiple transceivers, and multiple antennas; in addition, an antenna 2816 may be 
However, Abraham et al, does not specifically disclose the features of transmitting a second signal in the second frequency band including at least one of the synchronization beacon frame, a service discovery frame, or an action frame during a first discovery window.
On the other hand, Lambert, from the same field of endeavor, discloses the features of transmitting (transmit the discovery frame in the first discovery window) a second signal in the second frequency band (the transmit module is configured to attempt to transmit the discovery frame in a second discovery frame following the backing off of the  plurality of discovery windows ; the first channel and the second channel are in the same frequency band; col. 1, lines 60-66; col. 2, lines 8-25; col. 5,  lines 46-62) including at least one of the synchronization beacon frame (transmission of NAN discovery and synchronization beacon frames when a NAN device is operating in the 2.4 GHz frequency band; the timing module is configured to determine a timing of the plurality of discovery windows based on the one or more synchronization frames received from the one or more wireless devices; col. 2, lines 26-33), a service discovery frame (NAN devices discover services by transmitting discovery frames ; the discovery frames include publish messages and subscribe messages; NAN discovery mechanisms defined for NANs can enhance  discovery processes of the WiFi networks; in addition NANs provide service-centric discovery that allows NAN devices to find out the services provided from each other directly 
Regarding claim 2, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first frequency band includes a center frequency of 2.4 GHz, and the second frequency band includes a center frequency of 5 GHz (a NAN network may operate in only one channel in the 2.4 gigahertz frequency band, and optionally, in one channel in the 5 GHz frequency band (paragraph 0099, 0119).
  Regarding claim 3, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first signal includes the synchronization beacon frame (the NAN synchronization beacon may be 
Regarding claim 4, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the second duration is longer than a first duration (the service provider NDL schedule 912 may have 5 different logical channels; each of the logical channels may be associated with a different set of time blocks having a different time block duration and periodicity; it means that the second duration can be longer than the first duration; paragraph 0136-0137; paragraph 0292, 0294).
Regarding claim 8, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the second signal (the STA 114 may transmit a reference signal, such as an association probe or request, to the AP 104; the second STA 254 may establish 260 the connection by transmitting an association request to the first STA 252; paragraph 0104) includes a frame (the indicator with the wake up information and the time block information may make up an NDL attribute; the NDL attribute may be a field within a message (a discovery frame, a management frame, or an action frame) that is same as a frame included in the first signal (the NDL attribute may be inserted into a NAN management frame; a NAN management frame (NMF) may have the same or similar structure as a service discovery frame ; paragraph 0105, 0134).

However, Abraham et al, does not specifically disclose the features of transmitting a second signal in the second frequency band including at least one of the synchronization beacon frame, a service discovery frame, or an action frame during a first discovery window.
On the other hand, Lambert, from the same field of endeavor, discloses the features of transmitting (transmit the discovery frame in the first discovery window) a second signal in the second frequency band (the transmit module is configured to attempt to transmit the discovery frame in a second discovery frame following the backing off of the  plurality of discovery windows ; the first channel and the second channel are in the same frequency band; col. 1, lines 60-66; col. 2, lines 8-25; col. 5,  lines 46-62) including at least one of the synchronization beacon frame (transmission of NAN discovery and synchronization beacon frames when a NAN device is operating in the 2.4 GHz frequency band; the timing module is configured to determine a timing of the plurality of discovery windows based on the one or more synchronization frames received from the one or more wireless devices; col. 2, lines 26-33), a service discovery frame (NAN devices discover services by transmitting discovery frames ; the discovery frames include publish messages and subscribe messages; NAN discovery mechanisms defined for NANs can enhance  discovery processes of the WiFi networks; in addition NANs provide service-centric discovery that allows NAN devices to find out the services provided from each other directly 
 Regarding claim 10, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first frequency band includes a center frequency of 2.4 GHz, and wherein the second frequency band includes a center frequency of 5 GHz (a NAN network may operate in only one channel in the 2.4 gigahertz frequency band, and optionally, in one channel in the 5 GHz frequency band (paragraph 0099, 0119).
Regarding claim 11, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first signal includes the synchronization beacon frame (the NAN synchronization beacon may be 
Regarding claim 12, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein a second duration is longer than a first duration (the service provider NDL schedule 912 may have 5 different logical channels; each of the logical channels may be associated with a different set of time blocks having a different time block duration and periodicity; it means that the second duration can be longer than the first duration; paragraph 0136-0137; paragraph 0292, 0294).
Regarding claim 15, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the second signal(the STA 114 may transmit a reference signal, such as an association probe or request, to the AP 104; the second STA 254 may establish 260 the connection by transmitting an association request to the first STA 252; paragraph 0104) includes a frame (the indicator with the wake up information and the time block information may make up an NDL attribute; the NDL attribute may be a field within a message (a discovery frame, a management frame, or an action frame) that is same as a frame included in the first signal .
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (Pub No: US 20160286574 A1) in view of Lambert (US9143979 B1) as applied to claims 1, 9 above, and further in view of Lee et al (Pub No: US 20140065962 A1).
Regarding claims 7, 14, Abraham and Lambert disclose everything claimed as explained above except the features of activating a plurality of antennas of the electronic device for the first discovery window, and deactivating the plurality of antennas for a duration other than the first discovery window.  
However, Lee et al discloses the features of activating (a controller of the Bluetooth chipset of the peripheral component is activated; display 240 includes Bluetooth chipset 242 and antenna 244 for use by chipset 242; paragraph 0012, 0022) a plurality of antennas (Bluetooth chipset and antenna chipset 252 and antenna 254; antennae used by Bluetooth and Wi-Fi), may be coupled to computing device 200; paragraph 0022-0024, 0032) of the electronic device (computing device 200 activate a communication chipset or module of such a component; paragraph 0041, 0046) for the first discovery window (a controller of chipset 206 is deactivated and a controller of the Bluetooth chipset of the peripheral component is activated; paragraph 0012, 0026) and deactivating (the host deactivates its internal Bluetooth module) the plurality of antennas for a duration other than the first discovery window (the host device deactivates its Bluetooth module and the component’s module is activated; the component will then automatically discover and establish connections with the wireless devices; paragraph 0045-0046, 0055). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Lee to the modified system of Lambert and Abraham in order to provide a method for automatically discovering and establishing .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641